Exhibit 10(i)4


ALLETE 2008 Form 10-K













ALLETE AND AFFILIATED COMPANIES
 


 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
 
(As Amended and Restated Effective January 1, 2009)
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
PAGE
SECTION 1
ESTABLISHMENT AND PURPOSE
1
 
1.1
Establishment of Plan
1
 
1.2
Purpose of the Plan
5
       
SECTION 2
DEFINITIONS
5
 
2.1
Definitions
5
 
2.2
Gender and Number
8
       
SECTION 3
ELIGIBILITY AND PARTICIPATION
8
 
3.1
Eligibility
8
 
3.2
Participation
9
 
3.3
No Guarantee of Employment
10
       
SECTION 4
BENEFITS
10
 
4.1
Annual Makeup Award
11
 
4.2
Salary Deferral
12
 
4.3
Bonus Deferral
12
 
4.4
Severance Deferral
12
 
4.5
Non-Qualified Stock Option Gain Deferral
12
 
4.6
Retirement Benefit
13
 
4.7
Benefit Allocations and Maintenance of Accounts
14
 
4.8
Date of Benefit Commencement
15
 
4.9
Form of Benefit Payment - Executive Deferral Account
17
 
4.10
Form of Payment -  Retirement Benefits
18
 
4.11
Benefit Payments Upon Participant’s Death
18
 
4.12
Benefit Payment Upon Disability
20
 
4.13
Benefit Payments Upon Termination Other Than Retirement, Death or Disability
20
 
4.14
Hardship and Unscheduled Benefit Payments
20
 
4.15
Cessation of Deferrals Permitted by IRS Notice 2005-1
21
 
4.16
Elections Permitted by IRS Notice 2005-1
22
       
SECTION 5
ADMINISTRATION
22
 
5.1
Administration of Plan
22
 
5.2
Uniform Rules
23
 
5.3
Notice of Address
24
 
5.4
Correction of Errors
24
 
5.5
Claims Procedure
24
 
5.6
Change of Law
27
 
5.7
Tax Withholding
28
 
5.8
Generation-Skipping Tax
28
       
SECTION 6
GENERAL PROVISIONS
29
 
6.1
Nonassignability
29
 
6.2
Incompetency
29
 
6.3
Employment Rights
30
 
6.4
No Individual Liability
30
 
6.5
Illegality of Particular Provision
30
 
6.6
Contractual Obligations
30
 
6.7
Counterparts
31
 
6.8
Evidence
31
 
6.9
Action by Company
31
 
6.10
Notice
31
       
SECTION 7
AMENDMENT AND TERMINATION
31
 
7.1
Amendment and Termination
31
 
7.2
Reorganization of the Company
32
 
7.3
Prohibition on Material Modifications
32
       
SECTION 8
APPLICABLE LAWS
32
 
8.1
Applicable Laws
32

 
 
 

--------------------------------------------------------------------------------

 



ALLETE AND AFFILIATED COMPANIES
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
(As Amended and Restated
 
Effective January 1, 2009)
 
        SECTION 1.       ESTABLISHMENT AND PURPOSE
 
1.1  
Establishment of Plan

 
ALLETE, Inc., formerly MINNESOTA POWER & LIGHT COMPANY (the “Company” and also
sometimes “ALLETE”) established, effective as of July 1, 1980, a Supplemental
Retirement Plan for eligible executives of the Company, such Plan to be known as
the SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (THE “PLAN”). The Plan was
established in order to provide supplemental current or retirement benefits
payable as provided hereafter solely from the general assets of the Company. The
Plan is intended to be exempt from the participation, vesting, funding, and
fiduciary requirements of Title 1 of the Employee Retirement Income Security Act
of 1974.
 
Effective as of January 1, 1981, the Plan was amended to include compensation
attributable to the Company’s Incentive Compensation Plan in determining
benefits under this Plan.
 
Effective as of January 1, 1982, the Plan was amended to change the manner in
which Incentive Awards are accounted for when determining benefits payable at
retirement under Section 4.6.
 
Effective December 1, 1982, the Plan was amended to change the deferral and cash
payment options of the Plan.
 
1

--------------------------------------------------------------------------------


 
The Plan was amended including revisions through and including May 10, 1983, and
restated in its entirety as of January 1, 1983. The revisions included a
provision to provide benefits that are above the limitations under Section 415
of the Internal Revenue Code.
 
Effective January 1, 1984, the Plan was amended to provide for a predetermined
interest rate of 10.5% to be used in determining the value of certain benefits
under the Plan.
 
Effective January 1, 1987, the Plan was amended to provide for two additional
investment choices for monies deferred under the Plan and to make other minor
changes to the Plan.
 
Effective August 1, 1987, the Plan has been amended to provide for a fixed rate
of return of 8% under Section 4.15 for deferral elections made after that date
rather than a return that is the greater of 10.5% or the Company’s actual
overall percentage return on capital, and to make a minor change in the Plan
name.
 
Effective May 1, 1988, the Plan was amended so that benefits under Subsections
4.1(c) and (d) of the 1988 Plan document are available only to active
Participants who were age 60 or older as of said date.
 
Effective November 1, 1988, the Plan has been amended to make revisions in
certain discretions available to the Company and to eligible Participants.
 
Effective January 1, 1990, the Plan has been amended to remove Participant
choice with respect to the payment of benefits under Subsection 4.1(b). The Plan
has also been amended to eliminate the makeup of the 2% CORE benefits, which
were eliminated under the Supplemental Retirement Plan (SRP) to account for the
Employee Stock Ownership Plan (ESOP), and to provide for a makeup of the
Employee Stock Ownership Plan Partnership account allocation contribution. The
Plan was also amended to eliminate the benefits previously described in
Subsections 4.1(c) and (d) of the 1988 legal plan document.
 
2

--------------------------------------------------------------------------------


 
Effective August 1, 1992, the Plan was amended to change the date Retirement
Benefits are due and payable from the last day of the month to the first day of
the month.
 
Effective March 1, 1994, the Plan was amended to calculate the monthly benefit
provided under Section 4.6 using a final average earnings calculation which
combines Results Sharing with Incentive Compensation.
 
Effective August 1, 1994, the Plan was amended at Section 3.1 to eliminate the
eligibility option of annual compensation in excess of $100,000, to increase
voluntary deferrals, to provide for a present value calculation at Subsection
4.1(d), to change options for measuring indexes for monies deferred under the
Plan, and to make other minor administrative changes.
 
Effective January 1, 1995, the Plan was amended to suspend benefit payments when
a Participant is re-employed by the Company in a regular, full-time position.
 
Effective January 1, 1997, the Plan was amended to allow for Participants to
change the duration of the distribution period.
 
Effective June 17, 1997, the Plan was amended to credit accounts during
distribution of benefits with the Company’s return on capital fixed rate of 8%.
 
Effective July 1, 1998, the Plan was amended to combine deferred amounts into a
single Executive Deferral Account.
 
Effective January 1, 1999, the Plan was amended to allow participation by those
employees who receive a management salary.
 
Effective January 1, 2001, the Plan was amended to provide that the Executive
Deferral Account be distributed pursuant to the Participant’s election in the
event of death, to distribute account balances of less than $10,000 in a lump
sum, and to change the name of the Plan to the ALLETE Supplemental Executive
Retirement Plan.
 
3

--------------------------------------------------------------------------------


 
Effective January 1, 2002 the Plan was amended to allow the choice of a life or
joint and survivor annuity for Retirement Benefits, to eliminate deferrals which
exceeded limitations imposed by Code Section 415, to allow unscheduled
in-service withdrawals, to remove the limitation on deferrals of annual salary,
and to provide a supplemental tax benefit for participants in the event that
they are terminated due to a change in control, and to reflect the merger of the
Supplemental Retirement Plan and the Employee Stock Ownership Plan into the
Retirement Savings and Stock Ownership Plan.
 
Effective January 20, 2003, deferrals of stock option gains were eliminated.
 
Effective December 1, 2003, the termination of a Participant is clarified to
include the sale of a Participant’s employer, but not the separation of a
Participant’s employer from the Company through a stock dividend.
 
Effective January 1, 2005, the Plan was amended (1) to reflect the cessation of
further deferrals thereunder after 2004; (2) to provide Plan Participants with
the opportunity to revoke their deferral elections for their 2004 bonuses and
2005 salary and make new deferral elections for their 2005 bonuses; and (3) to
the extent that any such deferral elections are not so revoked, to redirect the
deferral of 2004 deferred bonuses, 2005 deferred salary, and 2005 deferred
bonuses to the ALLETE and Affiliated Companies Supplemental Executive Retirement
Plan II.
 
Effective October 1, 2006, the Plan was amended to eliminate the supplemental
tax benefit for Participants in the event that they are terminated due to a
change in control.
 
Effective January 1, 2007, the Plan was amended to identify the interest rate(s)
applicable to the calculation of a monthly annuity with respect to Executive
Deferral Account distributions.  The Plan was further amended to establish the
15-year monthly annuity as the default form of Retirement Benefit and the life
annuity as the optional form of Retirement Benefit.  In addition, a Participant
who was eligible for a retirement benefit under both this Plan and SERP II was
required to elect the same form of retirement benefit under both this Plan and
SERP II.
 
 
4

--------------------------------------------------------------------------------


 
Effective January 1, 2009, the Plan was amended (1) to eliminate the requirement
that a Participant who was eligible for a Retirement Benefit under both this
Plan and SERP II was required to elect the same form of Retirement Benefit under
both this Plan and SERP II and (2) to conform certain administrative provisions
in this Plan to the administrative provisions in SERP II.
 
1.2  
Purpose of the Plan

 
It is the purpose of this Plan to provide eligible executives with benefits that
will compensate them for limitations which apply to the Minnesota Power and
Affiliated Companies Flexible Compensation Plan, Minnesota Power and Affiliated
Companies Retirement Savings and Stock Ownership Plan (sometimes hereinafter the
“Retirement Savings and Stock Ownership Plan” or “RSOP”), Minnesota Power and
Affiliated Companies Retirement Plan A and to provide a benefit which includes
compensation attributable to the ALLETE Executive Annual Incentive Plan
(sometimes hereinafter the “Annual Incentive Plan”) and Other Awards as though
such awards were eligible for benefit plans which are qualified under Section
401(a) and (k) of the Code. The Plan also provides for deferral of salary and
annual and long-term incentive compensation awards.
 
        SECTION 2.          DEFINITIONS
 
2.1  
Definitions

 
Whenever used in the Plan, the following terms shall have the respective
meanings set forth below, unless otherwise expressly provided herein, and when
the defined meaning is intended, the term is capitalized:
 
(A)  
“Annual Incentive Award” means the annual award received by a Participant under
the  ALLETE Executive Annual Incentive Plan or any predecessor plan.

 
 
5

--------------------------------------------------------------------------------


 
(B)  
“Change in Control” means change of control of ALLETE, Inc. as defined in the
ALLETE Executive Long Term Incentive Compensation Plan.

 
(C)  
“Committee” means the the Employee Benefit Plans Committee appointed by the
Board or delegates of the Employee Benefit Plans Committee with authority to
administer the Plan as provided under Section 5.1.

 
(D)  
“Company” means ALLETE, Inc., and any other affiliated company which adopts this
Plan by action of its Board of Directors and is consented to by the Compensation
Committee of the ALLETE Board of Directors. A list of such companies shall be
maintained by ALLETE.

 
(E)  
“Compensation” means the Participant’s earnings during a calendar year, before
any reduction pursuant to Code Sections 125, 132(f)(4), or 401(k).  It does not
include overtime compensation, if any, bonuses, Annual Incentive Awards and
Other Awards, expenses, allowances, commission payments (except when regular
compensation consists wholly or in part of commissions, in which case commission
payments are included), employer contributions or awards under this Plan or
other employee benefit plans, imputed income (whether such imputed income is
from vehicle use, life insurance premiums, or any other source) payments made
pursuant to the Results Sharing Program, payment of stock options and
performance shares under the Long Term Incentive Compensation Plan, and any
other payments of a similar nature.  In the case of a Participant who is
employed jointly by the Company and an affiliated company (as defined in the
RSOP), Compensation as defined herein shall include amounts received from all
such companies.

 
(F)  
“Deferred Stock Unit” means the units credited to a Participant which correspond
to the number of shares the Participant deferred in accordance with Section 4.5.

 
 
6

--------------------------------------------------------------------------------


 
(G)  
“Eligible Surviving Spouse” means surviving spouse as defined in the Company’s
Retirement Plan A.

 
(H)  
“Executive Deferral Account” or “EDA” or “Account” means the account where
deferrals pursuant to Sections 4.1, 4.2, 4.3, 4.4 and 4.5 are credited.

 
(I)  
“Other Award” means an annual award received by the Participant as approved by
the Committee and which is not the Annual Incentive Award described in
Subsection 2.1(A), and does not include a severance benefit.

 
(J)  
“Pay” means the annual salary as of October 1 of the year prior to the year for
which the allocation is attributed to under Section 4.1 of this Plan.

 
(K)  
“Participant” is defined in Section 3.

 
(L)  
“Retire” or “Retirement” means a Participant’s termination of employment after
attaining “Early Retirement Age” or “Normal Retirement Age” defined as the
earliest date under any qualified retirement plan of the Participant’s employer.

 
(M)  
“Retirement Benefit” means the benefit payable to a Participant pursuant to the
Plan by reason of the Participant’s Retirement with the Company described in
Section 4.6.

 
(N)  
“Retirement Plan A” means the Minnesota Power and Affiliated Companies
Retirement Plan A.

 
(O)  
“Retirement Savings and Stock Ownership Plan” or “RSOP” means the Minnesota
Power and Affiliated Companies Retirement Savings and Stock Ownership Plan.

 
(P)  
“SERP II” means the ALLETE and Affiliated Companies Supplemental Executive
Retirement Plan II.

 
 
7

--------------------------------------------------------------------------------


 
(Q)  
“Stock Option Gain Shares Deferral Election” means the annual election made by
the Participant in accordance with Section 4.5.

 
(R)  
“Supplemental Salary Reduction Agreement” means an agreement entered into by a
Participant and the Company in December of a fiscal year under which the
Participant irrevocably agrees to forego compensation that would otherwise be
paid to the Participant during the next fiscal year.

 
(S)  
“Valuation Date” means each date on which the Accounts are valued as provided in
Subsection 4.7(C).

 
2.2  
Gender and Number

 
Except when otherwise indicated by the context, any masculine terminology used
herein shall also include the feminine, and the use of any term herein in the
singular may also include the plural.
 
        SECTION 3.           ELIGIBILITY AND PARTICIPATION
 
3.1  
Eligibility

 
Any employee of the Company shall become a Participant as follows:
 
(A)  
For benefits under Section 4.1, 4.2, 4.3 and 4.4, an employee in management
salary grade or other employees as approved by the Committee, who participates
in the ALLETE Executive Annual Incentive Plan or is eligible to receive an Other
Award, shall be eligible to participate in this Plan beginning with the first
calendar year in which such employee becomes eligible to receive Annual
Incentive Awards or Other Awards.

 
8

--------------------------------------------------------------------------------


 
The following conditions must also be satisfied:
 
i.  
The Participant is in the employment of the Company on the last day of the
calendar year;

 
ii.  
The Participant died while employed by the Company during such calendar year;

 
iii.  
The Participant Retired during such calendar year;

 
iv.  
The Participant is disabled and is receiving benefit payments under the
Company’s Long-Term Disability Benefit Plan during such calendar year; or

 
v.  
The Participant was on leave of absence at the close of such calendar year and
received Compensation from the Company during such year.

 
(B)  
For benefits under Section 4.5, senior executive employees are eligible as
approved by the Company’s Board of Directors.  Effective January 20, 2003, no
additional employees are eligible for the benefits provided under Section 4.5.

 
(C)  
For benefits under Section 4.6, employees who received an Annual Incentive Award
or Other Awards while in ALLETE management salary grades SA – SM.

 
3.2  
Participation

 
An employee who becomes a Participant shall remain eligible to have an account
in the Plan as a Participant hereunder, without regard to Compensation and
Annual Incentive Awards or Other Awards received in subsequent years, until the
last to occur of (i) the employee’s Retirement or termination from service for
any reason or (ii) the date all benefits, if any, to which he or she is entitled
hereunder have been distributed. Employees, who were former Participants, who
become employed by an ALLETE wholly or partially owned company, shall not be
considered as retired or terminated until such time as they become retired or
terminated from the new company.  If a Participant is employed by a subsidiary
of the Company, and such subsidiary is no longer at least 50% owned by the
Company, then such Participant will be considered to be terminated or Retired
(as defined in Section 2.1(L)) on such date.  Distribution of the Participant’s
benefits under Sections 4.9, 4.10 or 4.13 shall occur as provided therein.  
 
9

--------------------------------------------------------------------------------


 
Notwithstanding the preceding sentence of this Paragraph, in the event that a
Participant is employed by a subisidary of the Company which is distributed to
shareholders through a stock spin off to shareholders of ALLETE, then the
Participant will not be considered to be terminated or Retired (as defined in
Section 2.1(L)) for purposes of Section 4.9, 4.10 or 4.13 until their employment
at such distributed company terminates for any reason, including
Retirement.  For purposes of Section 4.6, the Participant will be considered
Retired (as set forth in Section 2.1(L)) if the Participant continues employment
at such distributed company until the Participant’s 50th birthday.  Any
employment period, salary or other amount earned while employed at such
distributed company, however, will not be included in the calculation of the
benefit provided under Section 4.6.
 
An employee who was a Participant, but is not currently eligible for benefits
under Sections 4.1, 4.2, 4.3, 4.4, and 4.5, will not receive account additions
as described herein.  However, the employee may be eligible for benefits under
Section 4.6 if they qualify under the terms provided in that Section.
 
An employee who is a Participant who dies prior to Retirement is no longer
entitled to the benefit described under Section 4.6.
 
3.3  
No Guarantee of Employment

 
Participation in the Plan does not constitute a guarantee or contract of
employment with the Company.  Such participation shall in no way interfere with
any rights the Company would have in the absence of such participation to
determine the duration of the employee’s employment with the Company.
 
        SECTION 4.        BENEFITS
 
10

--------------------------------------------------------------------------------


      
4.1  
Annual Makeup Award

 
For each calendar year ending on or after December 31, 1980, and except as
hereinafter specifically provided in this Section 4, the Company shall credit
each Participant who qualifies:
 
(A)  
Flexible Dollar Makeup. An amount equal to the sum of (a) 2% plus (b) the
Participant’s life insurance percentage under the Minnesota Power and Affiliated
Companies Flexible Compensation Program for nonunion employees, multiplied by
the following: (i) the total of the Participant’s Annual Incentive Award and
Other Awards for such year, plus (ii) any amount of the Participant’s annual Pay
not included in calculating benefits under the Minnesota Power and Affiliated
Companies Flexible Compensation Program for nonunion employees for such year due
to limitations under Internal Revenue Service (IRS) Code Section 404(l).

 
(B)  
RSOP Allocation Makeup. An amount equal to the applicable Partnership allocation
percent being contributed under Section 4.4(c) of the RSOP of the following:

 
(a)  
the total of the Participant’s Annual Incentive Award and Other Award for such
year, plus

 
(b)  
the amount of the Participant’s Compensation not included in calculating
benefits under the RSOP due to limitations under IRS Code Section 404(l).

 
If a Participant transfers to an ineligible status, dies or Retires during the
year, this calculation will be based on the full Annual Incentive Award and
Other Award.  If a Participant’s annual Pay exceeds that amount allowed under
IRS qualified plan’s compensation limit, the amount of Participant’s annual Pay
will be prorated for the number of months in an eligible status.
 
11

--------------------------------------------------------------------------------


 
(C)  
RSOP Match Allocation Makeup.  An amount equal to 50% of the amount deferred by
the Participant under Section 4.2 of this Plan plus any amount deferred under
Section 5.1 of the RSOP, provided, however, that for any calendar year, such
match shall not apply to any amount deferred by a Participant in excess of the
amount specified in Subsection 4.4(e) of the RSOP of the Participant’s
Compensation plus Annual Incentive Award and Other Award.  Such amount shall be
reduced by any amount being contributed by the Company under Subsection 4.4(e)
of the RSOP.

 
4.2  
Salary Deferral

 
Effective through December 31, 2002, the Company shall credit each Participant
who qualifies an amount equal to the amount for which a Participant has elected
to reduce his or her annual salary pursuant to a Supplemental Salary Reduction
Agreement, not to exceed 25% of the Participant’s annual salary less the amount
allowable to be deferred under the RSOP.  Effective January 1, 2003, the Company
shall credit each Participant who qualifies an amount equal to the amount for
which a Participant has elected to reduce his or her annual salary pursuant to a
Supplemental Salary Reduction Agreement.
 
4.3  
Bonus Deferral

 
The Company shall credit each Participant who qualifies an amount equal to the
amount for which a Participant has elected to defer his or her Annual Incentive
Award or Other Award.
 
4.4  
Severance Deferral

 
The Company shall credit each Participant who qualifies an amount equal to the
amount for which a Participant has elected to defer his or her severance benefit
as approved for deferral by the Committee.
 
12

--------------------------------------------------------------------------------


 
4.5  
Non-Qualified Stock Option Gain Deferral

 
Effective July 1, 1999 through January 20, 2003, the Company shall credit each
Participant who qualifies an amount, equal to the amount for which a Participant
has elected to defer receipt of his or her shares of ALLETE stock acquired
through an Ownership Retention Option Program provided in the Long Term
Incentive Compensation Plan and pursuant to the Stock Option Gain Shares
Deferral Election.
 
4.6  
Retirement Benefit

 
At the Retirement of a Participant, the Company shall credit each Participant
who qualifies under Subsection 3.1(C) with a Retirement Benefit.  The Retirement
Benefit shall be calculated as follows:
 
(A)  
The monthly Retirement Benefit that would be provided by Retirement Plan A if:

 
(1)  
any annual salary limitation in calculating benefits under Retirement Plan A due
to the limitation imposed by any provision of the Code Section 404(l) did not
exist, and the limitation on annual benefits contained in Code Section 415 did
not exist.

 
(2)  
Effective through December 31, 2003, the largest sum of four Annual Incentive
Awards and Other Awards plus Results Sharing (if any)  during any consecutive
48-month period in the most recent 15-year period had been added to the final
average earning calculation in Subsection 2.1(q) of Retirement Plan A and such
calculation was then reduced by any Results Sharing and Other Awards included in
the calculation of final average earnings in Subsection 2.1(q) of Retirement
Plan A. The periods covering final average earnings and the four consecutive
Annual Incentive Awards and Other Awards plus Results Sharing need not cover the
same 48-month period.

 
Effective January 1, 2004, the largest sum of four Annual Incentive Awards or
Other Awards (if any) during any consecutive 48-month period in the most recent
15-year period had been added to the total of the final average earning
computation in Subsection 2.1(q) of Retirement Plan A. The periods covering
final average earnings and the four consecutive Annual Incentive Awards and/or
Other Awards need not cover the same 48-month period. Notwithstanding the
foregoing, any Other Award(s) included in Retirement Plan A final average
earnings, shall be reduced from the amount herein.
 
13

--------------------------------------------------------------------------------




 
(B)  
Less the actual monthly retirement benefit provided by Retirement Plan A.

 
(C)  
To determine the amount to be credited to the Participants, the resulting
difference of (A) less (B) (provided the difference is greater than zero) is
multiplied by 12, and the result is multiplied by a factor.  Such factor is
calculated by first determining a 60% joint and survivor benefit  using the
respective employee and spouse ages; second, by adjusting for cost of living as
described in Section 4.8 of Retirement Plan A and each of the components is
multiplied by 50% and the results are added together.  The change in the
consumer price index shall be assumed to change after the Participant’s
Retirement at the same average annual rate as the change in the consumer price
index for the five-year period ending on the later of the June 30 or the
December 31 immediately preceding Retirement. The interest rate to be used in
determining the present value and the monthly annuity shall be an annual
percentage rate of 8% or such other rate as determined by the Committee.

 
4.7  
Benefit Allocations and Maintenance of Accounts

 
(A)  
The amounts specified in Sections 4.1 and 4.3 shall be allocated to
the  Participant as soon as administratively practicable after the end of the
Plan Year.

 
14

--------------------------------------------------------------------------------


 
(B)  
The amounts specified in Sections 4.2, 4.4 and 4.5 shall be allocated as soon as
administratively practicable, but no later than the month following the end of
the month in which the benefit was earned by the Participant.

 
(C)  
The Company shall establish and maintain, in the name of each Participant, an
individual account to be known as the Executive Deferral Account (herein
referred to as “EDA” or “Account”). The Committee shall determine the investment
funds (known as Investment Funds) available under the Plan and may add or delete
Investment Funds from time to time. Account contributions under Sections 4.1,
4.2, 4.3, and 4.4 may be credited in the same manner as if actually invested in
the manner identified by the Participant’s election among Investment Funds as
directed by the Participant.  Account additions under Section 4.5 shall be
credited to the Participant’s Deferred Stock Unit account within the EDA.

 
As of each Valuation Date, each Account shall be adjusted to reflect the effect
of investment gains or losses, income contributions, distributions, transfers
and all other transactions with respect to that Account since the previous
Valuation Date.
 
(D)  
The Account of each Participant shall be entered on the books of the Company and
shall represent a liability, payable when due under this Plan, out of the
general assets of the Company. Prior to benefits becoming due hereunder, the
Company shall expense the liability for payment of such accounts in accordance
with policies determined appropriate by the Company’s auditors.

 
4.8  
Date of Benefit Commencement

 
(A)  
Executive Deferal Account Election

 
(1)  
All amounts credited to a Participant’s Account under Section 4.1, 4.2, 4.3,
4.4, and Deferred Stock Units under Section 4.5, shall be distributed pursuant
to an election submitted by the Participant. Elections under this 4.8 must be
made in writing to the Committee prior to the end of the calendar year preceding
the year in which benefits are earned.  Participants who become eligible during
the Plan Year shall make their election upon becoming eligible.  If no election
has been received herein, or the Participant Retires or dies prior to the
benefit allocation, the allocation for such Plan Year shall be paid in cash. If
a Participant transfers to an ineligible status during the calendar year, any
such award specified in Section 4.1 and or 4.3 shall be paid in cash.

 
 
15

--------------------------------------------------------------------------------


 
Each Participant shall have the right to elect to have all or any portion of the
benefit amounts allocated to said Participant for a calendar year paid under one
of the following options:
 
(a)  
in cash (either partially or totally);

 
(b)  
deferred to a date specified by the Participant (at which time such benefit
amounts shall be paid as a lump sum, with the latest deferral date to be no
later than April 1 following a Participant attaining age 70 ½); or

 
(c)  
deferred to the earlier to occur of the following events:

 
(i)  
Retirement or at the time when a disabled Participant is no longer eligible to
receive benefits under the applicable employer’s  long-term disability benefit
plan or, if elected, up to five years after Retirement but in no event later
than April 1 following a Participant attaining age 70 ½.

 
(ii)  
Death of the Participant.

 
(iii)  
Termination of the Participant’s employment other than at Retirement or
long-term disability.

 
 
16

--------------------------------------------------------------------------------


 
(B)  
Commencement of Retirement Benefits.

 
Pursuant to Section 4.6, this benefit shall commence on the last day of the
month following the date of the Participant’s Retirement.  If a Participant dies
or terminates employment prior to Retirement, the Retirement Benefit described
in Section 4.6 shall be forfeited and will not be payable.
 


 
4.9  
Form of Benefit Payment - Executive Deferral Account

 
Subject to the provisions of Sections 4.11, 4.12 and 4.13 hereof, and in
accordance with Subsection 4.8(A)(1)(c), a Participant may elect distribution of
the Executive Deferral Account as a lump sum, five (5), ten (10), or fifteen
(15) year monthly annuity, or partial lump sum with the remainder paid in a five
(5), ten (10), fifteen (15) year monthly annuity.  Any monthly annuity provided
under this section shall be calculated using a 7.5% interest rate, or other rate
as approved by the Committee.  Notwithstanding the foregoing, monthly annuities
under this section shall be calculated using an 8% interest rate in any
circumstance in which one of the following conditions applies: (i) the
Participant left service prior to January 1, 2007; or (ii) the Participant
provided official notice of retirement to the Company prior to January 1, 2007
with an effective retirement date on or before April 1, 2007. Deferred Stock
Units shall be distributed in equal annual installments, during the elected
payout period.  If a Participant has not elected a payout period, the balance
will be paid in a lump sum. The Participant may change the length of the payment
period, if such change is received by the Committee more than 12 months prior to
commencement of the payment period. Notwithstanding the above,  if the sum of
Sections 4.1, 4.2, 4.3, 4.4 and 4.5 is less than $10,000, the EDA is paid as a
lump sum.
 
EDA distributions (except Deferred Stock Units) will be paid in cash, in equal
monthly installments commencing on the last day of the month pursuant to
Participants election in Subsection 4.8(A)(1)(c), except that Deferred Stock
Units will be distributed in shares of stock commencing within the first 60 days
of the Plan Year pursuant to the Participant’s election in Subsection
4.8(A)(1)(c).
 
 
17

--------------------------------------------------------------------------------


 
If a Participant has commenced receipt of benefits under this Plan, and is
re-employed by the Company, payments shall be suspended until the Participant
again becomes eligible to receive payments under the Plan.
 


 
4.10  
Form of Payment -  Retirement Benefits

 
The normal, or default, form of the Retirement Benefits provided for in Section
4.6 will be a 15-year monthly annuity (calculated using the interest rate
applicable for determining actuarial equivalence or other rate as approved by
the Committee).  The Participant may elect to receive the Retirement Benefits in
the optional form of a monthly life annuity (calculated using the factor
described in Section 4.6), such amount to be adjusted (i.e., cost-of-living
adjustments) in the same manner as provided in Section 5.11 of Retirement Plan
A.
 
If the actuarial present value of the Retirement Benefits under Section 4.6 is
less than $10,000, the benefit will be paid out in a lump sum payment.
 
If a Participant has commenced receipt of Retirement Benefits under this Plan
and is re-employed by the Company, Retirement Benefit payments under this Plan
shall be suspended upon such re-employment until the Participant again becomes
eligible to receive Retirement Benefit payments under the Plan.
 
4.11  
Benefit Payments Upon Participant’s Death

 
Each Participant shall have the right, in accordance with procedures established
from time to time by the Committee, to designate a Beneficiary(ies) (both
primary as well as contingent) to whom Plan benefits shall, if permitted by the
Plan, be paid if a Participant dies prior to complete distribution of
benefits.  Each Beneficiary designation shall be in a written form prescribed by
the Committee, and will be effective only when filed with the Committee during
the Participant’s lifetime.  Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by filing a
new Beneficiary designation with the Committee.  The most recent Beneficiary
designation received by the Committee shall control the payment of all benefits
under the Plan in the event of the Participant’s death.
 
18

--------------------------------------------------------------------------------


 
In the absence of an effective Beneficiary designation, or if all designated
Beneficiaries predecease the Participant or die prior to the complete
distribution of the Participant’s benefits, benefits shall be paid in the
following order of precedence: (1) the Participant’s surviving spouse; (2) the
Participant’s children (including adopted children), per stirpes; or (3) the
Participant’s estate.
 
The benefits shall be paid under the circumstances as described in (a) or (b)
below:
 
(a)  
If the designated beneficiary is the Eligible Surviving Spouse, the payment as
elected by the Participant pursuant to Section 4.9 & 4.10 will be paid to the
beneficiary beginning  the month following the date of death of the Participant,
except if the benefit elected under Section 4.10 is a life annuity, the
surviving spouse will receive 60% of the Participant’s life annuity benefit for
the remainder of the beneficiary’s life. If the Participant has elected a
distribution to commence prior to Retirement, the Company shall pay the
remaining payments to the Participant’s beneficiary in the same manner and at
the same time as if the Participant had lived to receive such payments, subject
to the conditions set forth in this Section.

 
(b)  
If the designated beneficiary is anyone other than the Eligible Surviving
Spouse, the remaining benefit payments shall be paid in a lump sum in the month
following the month of the Participant’s death, except if the benefit elected
under Section 4.10 is a life annuity, the payments end.

 
 
19

--------------------------------------------------------------------------------


 
In the event a Participant dies prior to Retirement, the benefit described in
Section 4.6 shall be forfeited and will not be payable.
 
4.12  
Benefit Payment Upon Disability

 
In the event a Participant is determined to be disabled under the Company’s Long
Term Disability Plan, the Participant shall continue to be eligible for this
Plan during such period of disability.   If the Participant ceases to be
disabled prior to Retirement and does not return to active employment with the
Company, the Participant shall be deemed to have terminated employment.  The
Company shall pay the Participant the balance credited to the Participant’s EDA
account in a single lump sum the month following the month of such termination.
 
4.13  
Benefit Payments Upon Termination Other Than Retirement, Death or Disability

 
If a Participant’s employment with the Company terminates for any reason other
than Retirement, death or disability, the Company shall pay each Participant the
balance credited to the Participant’s EDA account in a single lump sum no later
than the month following the month in which the Participant terminates, without
regard to any election made by the Participant under Section 4.8. The benefit
described in Section 4.6 shall be forfeited and will not be payable.
 


 
4.14  
Hardship and Unscheduled Benefit Payments

 
(A)  
A Participant who has demonstrated a severe financial need as approved by the
Committee may request a lump sum distribution of all or any portion of their
EDA.   Partial distributions will be taken pro rata from the Participant’s EDA
sub-accounts.  However, if a Participant has commenced payment of benefits, the
hardship distribution will be the entire remaining balance.

 
 
20

--------------------------------------------------------------------------------


 
(B)  
A Participant may elect at any time prior to the time that the first payment
from his or her account would otherwise be paid, to withdraw in a single lump
sum all, or a specified portion of the balance of his or her Executive Deferral
Account.  A Participant may also make an election at any time subsequent to the
start of installment payments from his or her Executive Deferral
Account.  Withdrawals under this Section will be reduced in amount by an early
withdrawal penalty equal to ten percent of the amount requested, which will be
deducted from the amount paid to the Participant and forfeited by the
Participant to the Company. Written notice of election to withdraw under this
Section stating the lump sum amount withdrawn shall be sent to the Company, and
payment of the early withdrawal shall be made by the Company within thirty days
of receipt of written notice.

 
4.15  
Cessation of Deferrals Permitted by IRS Notice 2005-1.

 
Notwithstanding any other Plan provision to the contrary, no amount of Annual
Makeup Award, Salary Deferral, Bonus Deferral, Severance Deferral, Non-qualified
Stock Option Gain Deferral, or Retirement Benefit (collectively “Deferral”)
earned for services performed in Plan years beginning after December 31, 2004
shall be deferred under this Plan.  Accordingly, any election to make any
Deferral under this Plan shall terminate as to future Deferrals as of December
31, 2004 and shall no longer have any force or effect under this Plan.  Subject
to Section 4.16 hereof, Bonus Deferrals that were earned in 2004 and Deferrals
earned in 2005, in each case, that are subject to Deferral elections made under
the terms of this Plan shall not be credited under this Plan, but shall be
credited under SERP II in accordance with the terms of SERP II and shall be
subject to the terms and conditions of such SERP II, including, without
limitation, its distribution provisions.  No new Deferral elections shall be
made under this Article 4 with respect to amounts earned after December 31,
2004.  Investment earnings (and losses) shall continue to be credited (or
debited) to each participant’s EDA account as provided in this Article 4.
 
21

--------------------------------------------------------------------------------


 
4.16  
Elections Permitted by IRS Notice 2005-1.

 
Notwithstanding anything contained herein to the contrary, (i) any Participant
who elected a 2004 Bonus Deferral may revoke his or her election in its
entirety; (ii) any Participant who elected a 2005 Salary Deferral may revoke his
or her election in part or in its entirety; and (iii) any Participant who
elected a 2005 Bonus Deferral may file a new deferral election with respect to
such 2005 Bonus Deferral, in each case as provided in this Section 4.16.  Such
revocation election with respect to 2004 Bonus Deferral and/or 2005 Salary
Deferral or new deferral election with respect to 2005 Bonus Deferral must be in
writing on a form provided by the Committee and must be filed with the Committee
on or before January 28, 2005.  Any Participant who revokes his or her 2004
Bonus Deferral Election as provided herein shall receive such bonus in cash at
or about the same time that such award is paid to other employees of the
Company.  Any Participant who revokes his or her 2005 Salary Deferral will be
paid in accordance with the Company’s standard payroll practices.
 
SECTION 5.                                           ADMINISTRATION
 
5.1  
Administration of Plan

 
(A)  
Administrator.  The Employee Benefit Plans Committee shall administer the
Plan.  Notwithstanding the foregoing, the Committee may delegate any of its
duties to such other person or persons from time-to-time as it may designate.
Members of the Employee Benefit Plans Committee may participate in the Plan;
however, any individual serving on the Employee Benefit Plans Committee shall
not vote or act on any matter relating solely to himself or herself.

 
(B)  
Duties.  The Committee is authorized to construe and interpret all provisions of
the Plan, and the Committee is authorized to remedy any errors, inconsistencies
or omissions, to resolve any ambiguities, to adopt rules and practices
concerning the administration of the Plan, and to make any determinations and
calculations necessary or appropriate hereunder.  The Company shall pay all
expenses and liabilities incurred in connection with Plan administration.

 
 
22

--------------------------------------------------------------------------------


 
(C)  
Agents.  The Committee may engage the services of accountants, attorneys,
actuaries, investment consultants, and such other professional personnel as are
deemed necessary or advisable to assist in fulfilling the Committee’s
responsibilities.  The Committee, the Company and the Board may rely upon the
advice, opinions or valuations of any such persons.

 
(D)  
Binding Effect of Decisions.  The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.  Neither the Committee, its delegates, nor the
Board shall be personally liable for any good faith action, determination or
interpretation with respect to the Plan, and each shall be fully protected by
the Company in respect of any such action, determination or interpretation.

 
(E)  
Employer Information.  To enable the Committee to perform its duties, the
Company shall supply full and timely information to the Committee on all matters
relating to the compensation of Plan Participants, the date and circumstances of
the Participant’s Retirement, death, disability or Termination, and other
pertinent information as the Committee may reasonably require.

 
 
5.2  
Uniform Rules

 
In administering the Plan, the Committee will apply uniform rules to all
Participants similarly situated.
 
23

--------------------------------------------------------------------------------


 
5.3  
Notice of Address

 
Any payment to a Participant or beneficiary, at the last known post office
address on file with the Company, shall constitute a complete acquittance and
discharge to the Company and any director or officer with respect thereto unless
the Company shall have received prior written notice of any change in the
address, condition, or status of the distributee. Neither the Company nor any
director or officer shall have any duty or obligation to search for or ascertain
the whereabouts of any Participant or his beneficiary.
 
5.4  
Correction of Errors

 
It is recognized that in the operation and administration of the Plan, certain
mathematical and accounting errors may be made or mistakes may arise by reason
of factual errors in information supplied to the Company. The Company shall have
power to cause such equitable adjustments to be made to correct for such errors
as the Company in its discretion considers appropriate. Such adjustments shall
be final and binding on all persons.
 
5.5  
Claims Procedure

 
(A)  
Presentation of Claim.  Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
file with the Committee a written claim for a determination with respect to Plan
benefits.  The claim must state with particularity the determination desired by
the Claimant.

 
(B)  
Notification of Decision.  The Committee shall consider a Claimant’s claim, and
within 90 days after the claim is received, shall notify the Claimant in
writing:

 
(1)  
That the claim has been allowed in full; or

 
(2)  
That the claim has been denied, in whole or in part, and such notice must set
forth in a manner calculated to be understood by the Claimant:

 
24

--------------------------------------------------------------------------------


 
(a)  
The specific reason(s) for the denial of the claim, or any part of it;

 
(b)  
Specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

 
(c)  
A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 
(d)  
An explanation of the claim review procedures and time limits, including a
statement of the Claimant’s right to initiate a civil action pursuant to section
502(a) of ERISA following an adverse determination upon review.

 
(3)  
If the Committee determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to termination of the original 90-day period.  In no event shall such
extension exceed 90 days from the end of such initial period.

 
(4)  
In the case of a claim for disability benefits, the Committee shall notify the
Claimant, in accordance with Section 5.5(B)(2) above, within 45 days after the
claim is received.  The notification shall advise the Claimant whether the
Committee’s denial relied upon any specific rule, guideline, protocol or
scientific or clinical judgment.

 
(5)  
In the case of a claim for disability benefits, if the Committee determines that
an extension of time for processing is required due to matters beyond the
control of the Plan, written notice of the extension shall be furnished to the
Claimant prior to termination of the original 45-day period.  Such extension
shall not exceed 30 days from the end of the initial period.  If, prior to the
end of the first 30-day extension period, the Committee determines that, due to
matters beyond the control of the Plan, an additional extension of time for
processing is required, written notice of a second 30-day extension shall be
furnished to the Claimant prior to termination of the first 30-day extension.

 
 
25

--------------------------------------------------------------------------------


 
(C)  
Review of a Denied Claim.  Within 90 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file a written request for a
review of the denial of the claim and of pertinent documents.  The Claimant (or
the Claimant’s duly authorized representative):

 
(1)  
May request reasonable access to, and copies of, all documents, records, and
other information relevant to the claim, which shall be provided to Claimant
free of charge;

 
(2)  
May submit written comments or other documents; and

 
(D)  
Decision on Review.  The Committee shall review all comments or other documents
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit
determination.  The Committee shall render its decision on review promptly, and
not later than 60 days after the filing of a written request for review of the
denial (or, if other special circumstances require additional time and written
notice of such extension and circumstances is given to the Claimant within the
initial 60-day period).  The Committee shall notify the Claimant, in language
calculated to be understood by the Claimant:

 
(1)  
That the claim has been allowed in full; or

 
(2)  
That the claim has been denied, in whole or in part, and such notice must set
forth:

 
 
26

--------------------------------------------------------------------------------


 
(a)  
Specific reasons for the decision;

 
(b)  
Specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

 
(c)  
A statement that Claimant is entitled to reasonable access to, and copies of,
all documents, records or other information relevant to the claim upon request
and free of charge;

 
(d)  
A statement regarding the Claimant’s right to initiate an action pursuant to
section 502(a) of ERISA; and

 
(e)  
Such other matters as the Committee deems relevant.

 
(3)  
In the case of a claim for disability benefits, the notice shall set forth:

 


(a)  
Whether the Committee’s denial relied upon any specific rule, guideline,
protocol or scientific or clinical judgment; and

 
(b)  
The following statement: “You and your Plan may have other voluntary alternative
dispute resolution options, such as mediation.  One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency.”

 
(E)  
Other Remedies.  A Claimant’s compliance with the foregoing procedures is a
mandatory prerequisite to a Claimant’s right to pursue any other remedy with
respect to any claim relating to this Plan.

 
5.6  
Change of Law

 
27

--------------------------------------------------------------------------------


 
The Committee may make payments of any benefits or deferred amounts to be paid
under the Plan, to any Participant or Participants, or to the beneficiary of any
Participant or Participants, in advance of the date when otherwise due, (i) if,
based on a change in federal tax law or regulation, published rulings or similar
announcements by the Internal Revenue Service, decision by a court of competent
jurisdiction involving the Plan, a Participant or a beneficiary, or a closing
agreement made under Section 7121 of the Internal Revenue Code of 1986 that
involves the Plan, a Participant or a beneficiary, it determines that a
Participant or beneficiary will recognize income for federal income tax purposes
with respect to amounts that are otherwise not then payable under the Plan; or
(ii) if it shall be determined that the Plan is subject to the requirements of
Parts 2 and 3 of Subtitle B of Title I of the Employee Retirement Income
Security Act of 1974, because such Plan is not maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.
 


 


 
5.7  
Tax Withholding

 
The Company shall have the right to deduct from all payments to be made under
the Plan, any federal, state or local taxes or other charges required by law to
be withheld with respect to such payments.
 


 
5.8  
Generation-Skipping Tax

 
Notwithstanding any provisions in this Plan to the contrary, the Committee may
withhold any benefits payable to a beneficiary as a result of the death of the
Participant (or the death of any beneficiary designated by the Participant)
until such time as (i) the Committee is able to determine whether a
generation-skipping transfer tax, as defined in Chapter 13 of the Internal
Revenue Code of 1986, or any substitute provision therefor, is payable by the
Company; and (ii) the Committee has determined the amount of generation-skipping
transfer tax that is due, including interest thereon. If any such tax is
payable, the Committee shall reduce the benefits otherwise payable hereunder to
such beneficiary by the amount necessary to provide said beneficiary with a
benefit equal to the amounts that would have been payable if the original
benefits had been calculated on the basis of a value for the Participant’s
supplemental account reduced by an amount equal to the generation-skipping
transfer tax and any interest thereon that is payable as a result of the death
in question. The Committee may also withhold from distribution by further
reduction of the then net value of benefits calculated in accordance with the
terms of the previous sentence such amounts as the Committee feels are
reasonably necessary to pay additional generation-skipping transfer tax and
interest thereon from amounts initially calculated to be due. Any amounts so
withheld, and not actually paid as a generation-skipping transfer tax or
interest thereon, shall be payable as soon as there is a final determination of
the applicable generation-skipping tax and interest thereon.
 
28

--------------------------------------------------------------------------------


 
        SECTION 6.            GENERAL PROVISIONS
 
6.1  
Nonassignability

 
Benefits under the Plan are not in any way subject to the debts of other
obligations of the persons entitled thereto and may not voluntarily or
involuntarily be sold, transferred, or assigned.
 
6.2  
Incompetency

 
If the Committee determines that a distribution under this Plan is to be paid to
a minor, a person declared incompetent or to a person incapable of handling the
disposition of that person’s property, the Committee may direct such
distribution to be paid to the guardian, legal representative or person having
the care and custody of such minor, incompetent or incapable person.  The
Committee may require proof of majority, competence, capacity, guardianship, or
status as a legal representative as it may deem appropriate prior to
distribution of a payment.  Any distribution shall be a payment for the account
of the Participant and the Participant’s Beneficiary, as the case may be, and
shall be a complete discharge of any liability for such payment amount.
 
 
29

--------------------------------------------------------------------------------


 
6.3  
Employment Rights

 
The establishment of the Plan shall not be construed as conferring any legal
rights upon any Participant or any other person for a continuation of
employment, nor shall it interfere with the rights of the Company to discharge
any person and/or treat such person without regard to the effect which such
treatment might have upon him or her as a person covered by this Plan.
 
6.4  
No Individual Liability

 
It is declared to be the express purpose and intention of the Plan that no
liability whatever shall attach to or be incurred by the shareholders, officers,
or directors of the Company, or any representatives appointed hereunder by the
Company, under or by reason of any of the terms or conditions of the Plan.
 
6.5  
Illegality of Particular Provision

 
If any particular provision of the Plan shall be found to be illegal or
unenforceable, such provision shall not affect the other provisions thereof, but
the Plan shall be construed in all respects as if such invalid provision were
omitted.
 
6.6  
Contractual Obligations

 
It is intended that the Company is under a contractual obligation to make
payments to Participants from the general funds and assets of the Company in
accordance with the terms and conditions of the Plan, with such payments to
reduce the amounts allocated to the Participant’s account hereunder. A
Participant shall have no rights to such payments other than as a general,
unsecured creditor of the Company.
 
30

--------------------------------------------------------------------------------


 
6.7  
Counterparts

 
This Plan may be executed in any number of counterparts, each of which shall
constitute but one and the same instrument and may be sufficiently evidenced by
any one counterpart.
 
6.8  
Evidence

 
Evidence required of anyone under the Plan may be by certificate, affidavit,
document or other information which the person relying thereon considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.
 
6.9  
Action by Company

 
Any action required of or permitted by the Company under the Plan shall be by
resolution of it’s Board of Directors or by a person or persons authorized by
resolution of the Board to act on its behalf with respect to the Plan.
 
6.10  
Notice

 
Any notice or filing required or permitted under the Plan shall be sufficient if
in writing and if (i) hand-delivered or sent by telecopy, (ii) sent by
registered or certified mail, or (iii) sent by nationally-recognized overnight
courier.  Such notice shall be deemed given as of  (a) the date of delivery if
hand-delivered or sent by telecopy, (b) as of the date shown on the postmark on
the receipt for registration or certification, if delivery is by mail, or (c) on
the first business day after dispatch, if sent by nationally-recognized
overnight courier.
 
        SECTION 7.          AMENDMENT AND TERMINATION
 
7.1  
Amendment and Termination

 
The Company expects the Plan to be permanent, but since future conditions
affecting the Company cannot be anticipated or foreseen, the Company must
necessarily and does hereby reserve the right to amend, modify, or terminate the
Plan at any time by written resolution of its Board of Directors. Provided,
however, no amendment, termination or other change in the Plan shall reduce the
amount allocated to the account of a Participant on the date of such amendment,
termination or other change, which account balance shall be payable to such
Participant or such Participant’s beneficiary as provided herein.
 
31

--------------------------------------------------------------------------------


 
7.2  
Reorganization of the Company

 
In the event of a merger or consolidation of the Company, or the transfer of
substantially all of the assets of the Company to another corporation, such
continuing, resulting or transferee corporation shall have the right to continue
and carry on the Plan and to assume all liabilities of the Company hereunder
without obtaining the consent of any Participant or beneficiary. If such
successor shall assume the liabilities of the Company hereunder, then the
Company shall be relieved of all such liability, and no Participant or
beneficiary shall have the right to assert any claim against the Company for
benefits under or in connection with this Plan.
 
7.3  
Prohibition on Material Modifications

 
Notwithstanding anything to the contrary contained herein, this Plan is intended
to be grandfathered under and exempt from section 409A of the Internal Revenue
Code (“Section 409A”) and shall be administered and interpreted in a manner
intended to ensure that the Plan remains exempt from Section 409A. No amendments
or other modifications to the Plan shall be made, interpreted or construed in a
manner that would cause a material modification (within the meaning of Section
409A, including Treasury Regulation § 1.409A-6(a)(4)) to the Plan or to the
benefits available under the Plan.
 
        SECTION 8.          APPLICABLE LAWS
 
8.1  
Applicable Laws.

 
The Plan shall be governed by and construed according to the laws of the State
of Minnesota.
 
 
32

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, ALLETE, Inc. has caused these presents to be signed and its
corporate seal to be hereunto affixed by its duly authorized officers, effective
as of January 1, 2009
 


 


 
ALLETE, Inc.
 


 
By: Donald J.
Shippar                                                               
 
                                               Donald J. Shippar
 
 
Its:
Chairman, President and Chief Executive Officer

 


 
ATTEST
 
By:  Deborah A.
Amberg                                                                         
 
Deborah A. Amberg
 
Its:           Senior Vice President, General Counsel and Secretary
 


 


 


 

 
33

--------------------------------------------------------------------------------

 
